Citation Nr: 1735019	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  16-23 295	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  The propriety of the severance of service connection for right ear hearing loss.

2.  The propriety of the reduction from 90 percent to noncompensable rating for service-connected left ear hearing loss.

3.  The propriety of the discontinuance of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


ORDER

As severance was improper, service connection for right ear hearing loss is restored subject to the laws and regulations governing payment of monetary benefits.

As reduction was improper, the 90 percent rating assigned for service-connected bilateral hearing loss is restored subject to the laws and regulations governing payment of monetary benefits.

As severance was improper, entitlement to a TDIU is restored subject to the laws and regulations governing payment of monetary benefits.


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably establish that the February 2013 rating decision that granted service connection for right ear hearing loss was improper.

2.  The evidence of record does not clearly and unmistakably demonstrate that the February 2013 rating decision that assigned the 90 percent evaluation for bilateral hearing loss effective August 29, 2012, was improper.

3.  The evidence does not clearly and unmistakably establish that the February 2013 rating decision that granted entitlement to a TDIU was improper.


CONCLUSIONS OF LAW

1.  The severance of service connection for right ear hearing loss was improper, and restoration of service connection is warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. § 3.105 (d), 3.159, 3.303 (2016).

2.  The criteria for restoration of a 90 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.115b (2016).

3.  The severance of a TDIU was improper, and restoration of a TDIU is warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. § 3.105 (d), 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1959 to June 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Although the Veteran requested a hearing in June 2016, he withdrew that request in a July 2016 statement.  38 C.F.R. § 20.702(e).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claims before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless.  Nonetheless, the Board does note that certain additional procedural requirements apply where service connection is to be severed or a rating is reduced, and if they are not followed, the severance or reduction is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105 (d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105 (i).  In this case, a letter meeting these requirements is of record, but it is undated and was not associated with the claims file until October 2015, a year after the rating decision proposing severance and reduction was issued.  Therefore, it is not clear from the record whether or not the procedural requirements were met in a timely manner.



1.  Severance of Service Connection for Right Ear Hearing Loss

The Veteran contends that severance of service connection for right ear hearing loss is not appropriate because he does not believe the doctors who support his case should be judged as incompetent or that he should be judged as malingering.  

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous."  See Daniels v. Gober, 10 Vet. App. 474, 478   (1997).  The burden of proof in such cases is on the Government.  38 C.F.R. § 3.105 (d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous."  38 C.F.R. § 3.105 (d).  "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The Board notes that the additional protections as set forth in 38 C.F.R. § 3.105(b) do not apply, as service connection was in effect since 2012, or less than 10 years.  See also 38 C.F.R. § 3.957.

Clear and unmistakable error (CUE) is defined as "the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has propounded a three-pronged test to determine whether there is CUE in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14   (1992).

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The question before the Board is thus whether the severance of service connection was appropriate, meaning, essentially, whether there was CUE in the February 2013 rating decision granting service connection for right ear hearing loss.

In this case, VA cannot meet the necessary burden to demonstrate that granting service connection for right ear hearing loss is CUE in this case.  The October 2015 rating decision has not provided information concerning the reasons and bases behind severance, so the Board must look to the October 2014 rating decision proposing severance.  The October 2014 rating decision bases its conclusion on a September 2014 VA examiner opining that none of the examiners of record who tested the Veteran's hearing,  including the January 2013 examiner whose findings resulted in service connection and the examiner writing the September 2014 opinion,  have likely obtained accurate results, and thus the results could not support service connection.  The rating decision also found that the January 2013 examination report did not discuss what caused the drastic change in severity of hearing since the previous VA examination of record, and whether or not this change was permanent.  The rating decision concluded that the grant of service connection for right ear hearing loss cannot be considered clear and unmistakable error, but argued the severance was proper because to continue to grant service connection was clear error.  The October 2014 Rating Decision code sheet indicated that the severance was due to CUE.

The Board notes that the January 2013 examination report specifically stated that the test results were valid for rating purposes.  Additionally, although not referenced in the October 2014 rating decision, the September 2014 VA medical opinion took issue with the fact that the January 2013 examiner did not review the Veteran's service treatment records, and opined that it is less likely than not that the Veteran's right ear hearing loss is not related to service based on the fact that the Veteran's right ear hearing sensitivity thresholds at the December 2004 examination did not meet the criteria for disability, and that the literature on noise-inducing hearing loss does not support the concept of delayed onset years following exposure to noise.  

The October 2014 rating decision essentially argues that the January 2013 examination was given improper weight because it did not explain why his hearing had deteriorated dramatically over the past 8 years and whether the change was permanent, and the September 2014 medical opinion found that the January 2013 results were invalid.  Even leaving aside the fact that the September 2014 medical opinion that the October 2014 rating decision indicates should have been given more probative weight did not exist at the time of service connection, this rationale does not support a finding of CUE.  A mere finding that a prior adjudication improperly weighed or evaluated the evidence of record is never a basis for a finding of CUE.  In order for an alleged error to constitute CUE, it must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, not merely misinterpretation of the facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).   A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Consequently, the RO's conclusion that the January 2013 examination should not have been given probative value cannot be a basis to find CUE in the February 2013 rating decision.

Additionally, the Board's review of the February 2013 rating decision does not find any evidence of CUE.  Although it is true that the January 2013 examiner did not review the claims file, failure to review the claims file does not necessarily render an examination inadequate as long as the examiner is aware of pertinent facts.  Nieves-Rodriguez v. Shinseki, 22 Vet App 295 (2008).  The October 2014 rating decision code sheet indicates that the history given in the January 2013 examination was faulty, but has not identified the fault.  The January 2013 examiner's opinion was based upon the Veteran's report of acoustic trauma as a flight deck maintenance man during military service.  Although the Veteran's DD214 does not list his military occupational specialty (MOS), it does indicate training for aviation machinist's mate, which is consistent with the Veteran's reported history.  Additionally, the Veteran's entrance and separation examinations do not contain hearing test results.  The STRs contain only one record of the Veteran's hearing, from May 1960, which does not allow the examiner to determine if there was a shift of hearing thresholds in service.  The Board does not find that the January 2013 examiner was unaware of any pertinent facts in the record that would render the opinion inadequate and make it CUE for the February 2013 rating decision to rely upon it.  

As the Board's review of the evidence of record does not illustrate any CUE in the February 2013 rating decision, the Board concludes that the high burden for severance of service connection has not been met, and service connection for right ear hearing loss must be restored.

2.  Reduction of Rating for Bilateral Hearing Loss

The Veteran disagrees with the finding that the reports showing severe hearing loss are inadequate, and feels that reduction is inappropriate.

In this case, the rating assigned to the Veteran's bilateral hearing loss was not reduced because the RO found improvement.  Indeed, the July 2014 VA examination was invalid and unreliable according to the examiner, meaning that it cannot support reduction due to improvement of the Veteran's disability.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992).  The Board recognizes that in March 2016 another VA examination was conducted indicating significantly improved hearing.  The Veteran submitted an April 2016 statement indicating that the March 2016 examiner treating him in a degrading manner and instructed the Veteran to "just make it up" when he said he was not able to hear the tone test, and he did as she instructed.  Regardless of the validity of the March 2016 examination, as it was not conducted until after the October 2015 rating decision reducing the Veteran's rating for bilateral hearing loss, it cannot be the basis for that rating decision's finding that reduction was appropriate.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

As the October 2015 rating decision does not discuss the reasons and bases for the reduction, the Board must rely upon the reasoning expressed in the October 2014 rating decision.  The October 2014 rating decision stated that the grant of increased rating cannot be considered a clear and unmistakable error, but to continue the increased evaluation would be a clear error.  Although this language is unclear, the rating decision code sheet indicates that the reduction was based upon CUE.  The legal elements of CUE have been discussed in the previous section.  The question before the Board is thus whether the February 2013 rating decision raising the rating assigned to the Veteran's bilateral hearing loss contained CUE.  

The Board finds that the February 2013 rating decision did not contain CUE, and the reduction of the rating assigned to the Veteran's hearing loss was improper.  The RO's reduction of the rating assigned to the Veteran's bilateral hearing loss is, as with the severance of service connection for right ear hearing loss, based upon a finding that it was CUE for the February 2013 rating decision to assign probative value to the January 2013 examination.  As noted in the section above, a finding that a previous decision improperly weighed and evaluated the evidence does not satisfy the legal requirements for CUE.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A September 2014 VA examination report found that the January 2013 examination was inadequate because all the hearing tests of record are unreliable.  
It cannot be CUE for the February 2013 rating decision to not consider the findings of a September 2014 examination report that did not exist at the time of adjudication.  The January 2013 examination report stated that its results were valid, and although the September 2014 VA medical opinion later challenged the January 2013 results, it was not CUE for the February 2013 rating decision to assume the competency of the January 2013 examiner.  See Rizzo v Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The October 2014 rating decision indicated that the January 2013 examination was faulty because it did not explain why the Veteran's hearing loss had declined since 2004 or whether this worsening was permanent.  While this lack of information might affect the amount of probative value assigned to the opinion when compared to contradictory opinions, it is not sufficient to render the examination inadequate.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (finding there is no reasons or bases requirement imposed on examiners).  The Veteran was already service-connected for left ear hearing loss, and the purpose of the January 2013 was to determine the current severity of the Veteran's hearing loss.  The examiner was not required to explain the etiology of any worsening in the left ear.  It was not CUE for the February 2013 rating decision to find the January 2013 examination to be adequate, or to give it probative value.  Therefore, the reduction of the rating assigned to the Veteran's bilateral hearing loss was improper.

3.  Severance of Entitlement to a TDIU

The severance of entitlement to a TDIU is based upon the finding expressed in the October 2014 rating decision that the Veteran's disabilities have improved to a point where continued entitlement to individual unemployability is no longer shown, and the October 2015 rating decision finding that the evaluation of the Veteran's hearing loss has been reduced.  As the September 2014 VA medical opinion found that no reliable testing of the Veteran's service-connected hearing loss existed at the time of the October 2015 rating decision, the Board cannot find that improvement has been shown.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  The reduction cited by the October 2015 rating decision has been found improper by the Board.  Additionally, as has been discussed above, the January 2013 examination was adequate for VA purposes, and a disagreement with the level of probative value assigned by the February 2013 rating decision does not rise to the level of CUE.  Therefore, there was no CUE in the February 2013 rating decision granting entitlement to a TDIU.  Therefore, the severance of entitlement to a TDIU is also improper.


ORDER

Severance of right ear hearing loss was improper.

Reduction of the rating assigned to bilateral hearing loss was improper.

Severance of entitlement to a TDIU was improper.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD: A. Budd, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States
Department of Veterans Affairs


